MEMORANDUM **
Rodney Forbes Mitchell appeals pro se the summary judgment for defendants in his action under the Employee Retirement Income Security Act, which alleged he was arbitrarily denied long-term disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and affirm because Mitchell’s action was barred by the applicable statute of limitations. See Wetzel v. Lou Ehlers Cadillac Group Long Term Disability Ins. Program, 222 F.3d 643, 646, 649 (9th Cir.2000).
Mitchell contends the district court erred by granting defendants’ unopposed motion for summary judgment because the defendants deliberately filed their motion for summary judgment when Mitchell would be unable to oppose it. We find this contention unpersuasive.
The district court did not base its grant of summary judgment on Mitchell’s failure to oppose the motion. The district court concluded that defendants’ papers showed the absence of a genuine issue of material fact. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.1993). In addition, Mitchell failed to comply with the requirements of Fed.R.Civ.P. 56(f) for continuing the summary judgment motion. See Weinberg v. Whatcom County, 241 F.3d 746, 750-51 (9th Cir.2001).
Mitchell’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.